On Rehearing.
BAND, J.
Since the rendition of the former opinion, in which the writer did not participate, a rehearing has been had, and we have had the benefit of able and exhaustive arguments of counsel and of the briefs filed by the parties and of others who. appeared as amici curiae. We are, however, compelled to adhere to our former decision for the reasons hereinafter stated, as well as for those stated in the former opinion.
Henry Iltz, the original owner of the homestead involved here, died on the 31st of December, 1918, before the enactment of the 1919 Homestead Exemption Law, and at a time when by the statute of this state, a homestead was made exempt from execution, and no law, except Section 1234, provided for its disposal upon the death of the owner. At the time of his death, the Homestead Exemption Statute, Laws of 1893, page 93, as amended by the Laws of 1905, Chapter 221, comprising Sections 221-226, L. O. L., was in full force and effect. This statute was construed by this court in Mansfield v. Hill, 56 Or. 400 (107 Pac. 471, 108 Pac. 1007), and it was there held that this law was a statute.of exemption only, and contained no other elements, and that a homestead is purely statutory, and gives no greater right or estate than the statute itself creates. The construction so placed upon this statute has never been ques tioned in any subsequent decision of this court.
At the time Henry Htz died, Section 1234, L. O. L., read as follows:
“Upon the filing of the inventory, the court or judge thereof shall make an order, setting apart, for the widow or minor children of the deceased, if any, all the property of the estate by law exempt from execution. The property thus set apart, if there be *75a widow, is her property, to he used or expended by her in the maintenance of herself and minor children, if any; or if there be no widow, it is the property of the minor child; or if more than one, of the minor children in equal shares, to be used or expended in the nurture and education of such child or children, by the guardian thereof, as the law directs.”
This section contains no reference, either general or particular, to any other statute or part of a statute, either by referring to its title, date of enactment, section number, or otherwise. If it had contained such reference, its effect would have been' the same as if the provisions of such statute had been incorporated in, and made a part of the statute. In such a case it would not embrace or include any additional property which subsequently should by law become exempt from execution, and the operation of the statute would be confined to that property only which was exempt from execution on the date of its enactment. As it did not have the effect of incorporating within itself, as if expressed therein, the provisions of any particular section of the statute, the effect of Section 1234 was to adopt the provisions of all statutes relating to exemptions and defining exempt property as from time to time such statutes should be enacted. Section 1234 therefore embraced within its operation all property of' every nature, character and description which, at the tinrn of its application, was by law exempt from execution, unless the disposal of such property was controlled by some other statute. For this reason, under the well-established and apparently universal rule of statutory construction, in Wycoff v. Snapp, 72 Or. 234 (143 Pac. 902), and In re Frisell’s Estate, 95 Or. 681 (188 Pac. 707), Section 1234 was held to embrace within its operation all property which by *76law was exempt from execution at the time the exigency for its application arose. The rule governing the construction of such a statute is stated hv the author of Lewis’ Suth. Stat. Const., §405, as follows:
“The reference in such case means the law as it exists from time to time or at the time the exigency arises to which the law is to be applied.”
The author quotes from Culver v. People, 161 Ill. 89, 97 (43 N. E. 812), as follows:
“Where, however, the adopting statute makes no reference to any particular act by its title or otherwise, but refers to the general law regulating the subject in hand, the reference will be regarded as including, not only the law in force at the date of the adopting act, but also the law in force when action is taken, or proceedings are resorted to.”
and also from the decisions of the Supreme Court of Missouri, as follows:
“But when the subsequent statute, being a general one, does not refer specifically to a former statute for the rule of procedure to be followed, but generally to the established law, by some such expression as ‘the same as is provided for by law’ in given cases, then the act becomes a rule for future conduct to be found when needed by reference to the law governing such cases at the time when the rule is invoked.” Gaston v. Lamkin, 115 Mo. 20, 33 (21 S. W. 1100); 2 Lewis ’ Suth. Stat. Const., § 405.
The court said, in Ramish v. Hartwell, 126 Cal. 443, 446, 447 (58 Pac. 920, 921):
“It is a rule of statutory construction that the adoption in one statute, for the purpose of carrying its provisions into effect, of the provisions of another statute by reference thereto, does not include subsequent modifications of these provisions in the statute referred to, unless a clear intent to do so is *77expressed. This rule is subject to a qualified exception in cases of the adoption into a special act of the provisions of the law then in force by virtue of general laws. In such cases, subsequent modifications of the general law will be deemed to be within the intent of such adoption, so far as they are consistent with the purposes of the particular act.” (See Kirk v. Rhoades, 46 Cal. 403.)
This, rule in its application to Section 1234, L. O. L., was followed by this court in Wycoff v. Snapp, 72 Or. 234 (143 Pac. 902); In re Frizzell’s Estate, 95 Or. 681 (188 Pac. 707). See, also, State v. Ganong, 93 Or. 440, 444, 445, 453 (184 Pac. 233).
As Section 1234 contained no provision which limited its application to any particular class or character of exempt property, but in express terms applied generally to all kinds of exempt property, and as neither the original Homestead Exemption Law nor any statute then in force, except Section 1234, controlled what disposition should be made of a homestead upon the death of its owner, such homestead being exempt, the court was compelled in Wycoff v. Snapp, supra, and In re Frizzell’s Estate, supra, to give effect to the express provisions of Section 1234, and to apply to those cases the rule of statutory construction above referred to. For this reason, the court in each of those cases correctly held that the homestead there involved must be set apart to the widow as her separate property, as provided by Section 1234, L. O. L.
The construction placed upon the Homestead Exemption Act of 1893, and upon Section 1234, L. O. L., by the decisions of this, court in Mansfield v. Hill, supra; Wycoff v. Snapp, supra, and In re Frizzell’s Estate, supra, has become the settled law of this state. The law, as settled, has become a rule of *78property, and title to property has become vested in reliance thereon. If a different rule should now be established in cases where the owners of homesteads died before the Homestead Exemption Law of 1893 was repealed, it would inevitably result in loss and detriment to those who purchased such homesteads in reliance upon. the law as so settled. Under the rule of stare decisis, where the law has become settled as a rule of property, and titles have become vested on the strength of it, it forms a precedent which ought not to be departed from unless the continued application of the rule would result in greater hardship than would result from the change of the rule.
The title of the Homestead Exemption Law of 1893 reads as follows: “To exempt homesteads from attachment and judicial sale.” By Article IV, Section 20, of the Organic Act, “Every act shall embrace but one subject and matters properly connected therewith, which subject shall be expressed in the title thereof.” It is contended that if the intent of the legislature in enacting the Homestead Exemption Law of 1893 was to amend the law of descent, and to vest the title to an exempt homestead in the widow rather than in the heirs, the subject of the act is not expressed in the title. This' contention is without merit,’ because the Homestead Exemption Law of 1893 operated to exempt homesteads from attachment and judicial sale, and nothing more: Mansfield v. Hill, supra. That being so, the effect which the provisions of some other statute might have upon such homestead after it became exempt from execution was not within the purview of the Homestead Exemption Act of 1893, nor was it necessary for any reference to be made in the title of the act to the effect which some other statute might have *79upon such homestead after it became exempt from execution.
If this case was one of first impression, we would be at liberty to place our own construction upon Section 226, L. O. L., but regardless of what construction we might in such case place upon that section, and what importance we might attach to the word “descend” as used- therein, we are bound by the former decisions of this court. There must be a finality to judicial decisions. If, every time the personnel of this court changes, the settled rules of law are to be changed according to the individual judgment of its members upon questions not free-from doubt, and as to which different opinions may exist, the ends of justice would be defeated and that certainty of the law, without which no person can safely transact business or acquire property, would be destroyed.
In order that there may be no misunderstanding of the effect to be given to this decision, we hold and decide that the doctrine announced and followed in the cases of Wycoff v. Snapp and In re Frizzell’s Estate, should be applied in all cases where the owner of an exempt homestead died before the Homestead Exemption Law of 1893 was repealed, and the present Homestead Exemption Law was enacted.
For the reasons stated, the order and decree of the Circuit Court is reversed and the cause is remanded, with directions to the Circuit Court to make an order setting apart to appellant the real property in question, as exempt property of the estate of Henry Htz, deceased. Reversed and Remanded.